Title: From Alexander Hamilton to Thomas Mifflin, 25 June 1792
From: Hamilton, Alexander
To: Mifflin, Thomas



Treasury DepartmentJune 25 1792.
Sir

I had this morning the honor of receiving your letter of the 23d instant.
I would with pleasure concur in removing the difficulty you suggest by anticipating the issuing of certificates for the debt of the Commonwealth of Pennsylvania subscribed to the depending loan, were I not apprehensive of embarrassment, in other cases, in which a similar anticipation might be urged on probable ground, but could not be complied with, with equal safety.
But I shall with pleasure co-operate in the alternative, which you suggest; by giving a sanction to a transfer of the receipts which the Loan Officer issues to the parties subscribing; so that after the first day of March next, the Certificates, to be granted in lieu of those receipts, may issue in the name and for the use of the Commonwealth. To this it will be only necessary, that Receipts be lodged with the proper Officer of the State accompanied by competent transfers or assignments, and that notice be given of those which shall have been so deposited prior to the first of March next.
With very sincere and high respect I have the honor to be Sir, Your Mo. Obedt and humble Servant.
Alexander Hamilton
His Excellency Thomas Miflin Esqr
